UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6489


GARRICK EARL HORTON,

                       Petitioner – Appellant,

          v.

HAROLD CLARKE, Director, Department of Corrections,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:13-cv-01495-TSE-IDD)


Submitted:   May 29, 2014                   Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Garrick Earl Horton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Garrick     Earl     Horton         seeks      to    appeal       the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate        of   appealability.                 28   U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial     showing             of    the    denial      of     a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable           jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,           537    U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                   Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Horton has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                           We also deny Horton’s

motion for a transcript at government expense.                            We dispense with

oral    argument     because       the    facts        and    legal       contentions           are

                                              2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     3